—In an action, inter alia, for a judgment declaring that the defendant Zurich Insurance Co. is obligated to defend and indemnify the plaintiff Koko Contracting, Inc., in an action entitled Jaroslav v United States of America, pending in the United States District Court for the Eastern District of New York, under Index No. CV 96 2864, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Bucaria, J.), entered May 11, 1999, which granted the motion of the defendant Zurich Insurance Co. to dismiss the complaint on the basis of a forum selection agreement.
Ordered that the order is affirmed, with costs.
*586The Supreme Court properly dismissed the complaint on the ground that the forum selection clause contained in the subject insurance policy provided that any action arising from the terms and conditions of the policy shall be instituted and litigated in the courts of the State of Colorado. Under New York law, forum selection clauses are prima facie valid (see, Brooke Group v JCH Syndicate 488, 87 NY2d 530, 534; Micro Balanced Prods. Corp. v Hlavin Indus., 238 AD2d 284, 285; British W. Indies Guar. Trust Co. v Banque Internationale A Luxembourg, 172 AD2d 234). “Forum selection clauses are enforced because they provide certainty and predictability in the resolution of disputes” (Brooke Group v JCH Syndicate 488, supra, at 534). Here, the plaintiffs failed to show either that enforcement of the clause would be unreasonable, unjust, or would contravene public policy, or that the clause is invalid because of fraud or overreaching (see, National Union Fire Ins. Co. v Williams, 223 AD2d 395, 398; Hirschman v National Textbook Co., 184 AD2d 494, 495; British W. Indies Guar. Trust Co. v Banque Internationale A Luxembourg, supra; Di Ruocco v Flamingo Beach Hotel & Casino, 163 AD2d 270, 271-272). Friedmann, J. P., Krausman, Luciano and Schmidt, JJ., concur.